THE judgment before us for review is one recovered by Cressy against the board of county commissioners of Pueblo county.
Cressy is and for many years has been the Water Commissioner of District No. 17 in Irrigation Division No. 2. He sued for his official compensation. The only controversy, as determined by the assignments of error, is one of fact and involves the sole question whether the district, as established by '35 C. S. A., c. 90, § 266, includes any part of Pueblo county or not. If it does, that county *Page 550 
is liable for the amount of the claim, which was duly approved both by the Civil Service Commission and by the state engineer.
[1] The evidence was conflicting. The trial court concluded therefrom that a portion of Pueblo county lies within the district, and found in favor of Cressy. We are bound by the fact finding of the district court.
Judgment affirmed.
MR. CHIEF JUSTICE HILLIARD and MR. JUSTICE BOCK concur.